18.4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 is pending.
Claims 10-12, 14-15. 22-23 and 25-26 is withdrawn.
Claims 1-9, 13, 16-21, 24 and 27-28 is examined herewith.
Applicant’s response filed 6/16/2021 has been received and entered in the application.

Action Summary

Claims 1-9, 13, 16-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication 2006/0034915), Dexamethasone tablet (Package leaflet: Information for the Patient, 2010, pages 1-3), Dexamethasone tablet (Package Leaflet:  Information for the User, 2010) (hereinafter Dexamethasone II) and in view of Sodium carboxyl methylstarch (Chemical Look, Sodium carboxyl methylstarch, 2016, pages 1-2) all are of record and Andrulis (U.S. Patent 5,643,915) and Nelson (U.S. Patent 3,231,468) all are of record is withdrawn.
Claims 1-9, 13, 16-21 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 537,585 is withdrawn due to applicants filing of a terminal disclaimer.
.

Response to Arguments
Applicant’s argues that the withdrawn claims should now be rejoined.  This argument has been fully considered but has not been found persuasive.  The rejoinder does not take place until the examined claims are allowed.  And there still remains and outstanding rejections.  Therefore, the withdrawn claims are not rejoined.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants again argue several times and varying ways that Rice discloses a dexamethasone in the amount of 0.02 to 2% which is far below the instantly claimed range of about 15 to about 25% dexamethasone.  This argument has been fully considered but has not been found persuasive.  Dexamethasone tablets 500mcg or 2 mg.  Dexamethasone II teaches is in the form of tablets 4 mg, 8 mg, 20 mg and 40 mg.  Taken that cited art as whole, it would have been obvious to optimize the dosage of dexamethasone.  And if you presume a total weight of a tablet is 100 mg, the dexamethasone of 20 mg would equal 20% wt of the tablet; which would fall exactly in between the claimed range of 15% wt – 25%wt with a reasonable expectation of success absence evidence to the contrary. Furthermore, it is obvious to vary and/or optimize the amount of dexamethasone provided in the composition, according to the guidance provided by Dexamethasone II, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Rice, Dexamethasone, Dexamethasone II and Nelson with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
	Applicants argue that while Dexamethasone Ii teaches table containing 4, 8, 20 or 40 mg, no information is provided in this reference regarding the dexamethasone percentage within the formulations.  This argument has been fully considered but has not been found persuasive.  Dexamethasone II teaches is in the form of tablets 4 mg, 8 
	Applicants argue that there is no evidence on the record that the physiochemical properties of the active ingredients of Van Tomme and Chaudhuri are the same as dexamethasome.  This argument has been fully considered but has not been found persuasive.  First, the instant claims do not preclude other active agents from being included.  Second, Van Tomme was recited for the inactive agents.  Van Tomme teaches that the lubricant is magnesium sterate (page 9, lines 4). Van Tomme teaches that the disintegrants may be starch (page 8, line 27).  Van Tomme teaches that the filler may be lactose anhydrous (page 9, line 20).  Van Tomme teaches that the binder may be starch (page 8, line 7).  Van Tomme teaches that binder may be sodium carboxymethyl cellulosexyitol startch (page 8, lines 5-7). And Chaudhur teaches a pharmaceutical tablet having enhanced dissolution rate even after an extended shelf-life consisting essentially of an active pharmaceutical ingredient and 0.5-10% by weight of polyvinylpyrrolidone (PVP) as a binder.
Applicants argue several times and varying ways that none of the cited art disclose anything to produce a high dose dexamethasone product.  This argument has been fully considered but has not been found persuasive.  The instant claims are not drawn to a high dose desamethasone product. As stated above, with regards to 
Applicants argue that Van Tomme’s formulation is NOT an immediate release but rather a non-immediate release formulations.  This argument has been fully considered but has not been found persuasive.  It appears that applicant are reading limitations into the instant claims in which are not presented.  The instant claims are neither drawn to immediate nor extended release formulations.
Applicants argue that there’s nothing in Chaudhuri that could remedy the deficiencies detailed above with respect to the combination of Rice, Dexamethasone tablet, Dexamethasome II, Sodium carboxymethyl starch and Van Tomme.  This argument has been fully considered but has not been found persuasive.  As stated above, with regards to Dexamethasone II, does reasonable disclose 20% wt of dexamethasome with a reasonable expectation of success absence evidence to the contrary.  Rice teaches dexamethasone 0.25 mg tablets (example) and starch (0.5-5%)(paragraph 031).  Dexamethasone tablet teaches that Dexamethasone tablets 500mcg or 2 mg also contain glycerol, potato starch, magnesium stearate, talc and lactose. Dexamethasone II teaches is in the form of tablets 4 mg, 8 mg, 20 mg and 40 mg (oral administration).  It would have been obvious to one of ordinary skills in the art to optimize the active and inactive agents.  One would have been motivated to optimize dexamethasone and inactive agents because it is known in the art that dexamethasone is administered in the amount of 8 mg, 20 mg, 25 mg and 40 mg tablets (oral administration) as disclosed by Dexamethasone II.  And lactose at 1 to 50%, binder 1 to 5% and 0.5 to 10% (as taught by Chaudhur ), filler 30 to 60%, disintegrants 1 to 5% and lubricant 0.2 to 1% as disclosed by Van Tomme.  Additionally, the inactive agents are 
Applicant's remarks constitute an analysis of Rice, Dexamethasone tablet, Dexamethasone tablet (hereinafter Dexamethasone II), Sodium carboxyl methylstarch, Van Tomme and Chaudhuri individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9, 13, 16-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Publication 2006/0034915), Dexamethasone tablet (Package leaflet: Information for the Patient, 2010, pages 1-3), Dexamethasone tablet (Package Leaflet:  Information for the User, 2010) (hereinafter Dexamethasone II) and in view of Sodium carboxyl methylstarch (Chemical Look, Sodium carboxyl methylstarch, 2016, pages 1-2) and Van Tomme (WO 2016/198166)and Chaudhuri (WO 93/09763) all are of record.

Rice teaches dexamethasone 0.25 mg tablets (example) and starch (0.5-5%)(paragraph 031).  Rice teaches assay the granulation and calculate tablet weight needed for 100% potency and using the target tablet weight, compress the granulation into tablets (paragraph 0050-0051).
Dexamthasone tablet does not teach the concentration of the inactive agents.
Dexamethasone tablet teaches that Dexamethasone tablets 500mcg or 2 mg also contain glycerol, potato starch, magnesium stearate, talc and lactose. Dexamethasone tablets 2mg also contain potato starch, propylene glycol, magnesium stearate and lactose (pamphlet) for oral administration.
Dexamethasone II teaches is in the form of tablets 4 mg, 8 mg, 20 mg and 40 mg (oral administration). The tablet can be divided into equal halves to provide additional 2 mg and 10 mg strengths (page 1). Dexamethasome II further discloses that the other ingredients are lactose monohydrate, pregelatinised maize starch, colloidal anhydrous 
Sodium starch glycolate is widely used in oral pharmaceuticals as a disintegrant in capsule and tablet formulations. It is recommended to use in tablets prepared by either direct compression or wet-granulation processes.

Van Tomme teaches the following in a tablet:

    PNG
    media_image1.png
    240
    488
    media_image1.png
    Greyscale
(page 5, lines 1-9).
Van Tomme teaches that the lubricant is magnesium sterate (page 9, lines 4). Van Tomme teaches that the disintegrants may be starch (page 8, line 27).  Van Tomme teaches that the filler may be lactose anhydrous (page 9, line 20).  Van Tomme teaches that the binder may be starch (page 8, line 7).  Van Tomme teaches that binder may be sodium carboxymethyl cellulosexyitol startch (page 8, lines 5-7). 
Chaudhur teaches a pharmaceutical tablet having enhanced dissolution rate even after an extended shelf-life consisting essentially of an active pharmaceutical ingredient and 0.5-10% by weight of polyvinylpyrrolidone (PVP) as a binder (claim 1). 

It would have been obvious to one of ordinary skills in the art to optimize the active and inactive agents.  One would have been motivated to optimize dexamethasone and inactive agents because it is known in the art that dexamethasone In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Van Tomme and Chaudhur with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.

	
While the cited art is silent with regards to a coating on the tablet, it is presumed that the tablet is uncoated since the cited are does not state that the dexamethasone is coated with a reasonable expectation of success absence evidence to the contrary.
	With regards to the composition is prepared (e.g. “prepared by wet granulation” and by the prepared by the process”), “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of 


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Conclusion
Claims 1-9, 13, 16-21, 24 and 27-28 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Shibuya can be reached on (571) 272-0806806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627